Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Frame, Reg. No. 54,104 on 12/30/21.

Claims 1, 4, 6-9, 12, 13, and 16 are amended as follows: 

1.	An assembly, comprising: 
a semiconductor component, disposed on a semiconductor substrate, and having a heat generating device disposed therein, wherein one surface of the semiconductor substrate that is configured to be directly contacted by a fluid is referred to as an impingement surface; 
a jet plate, where a reservoir is formed within the assembly as a sealed enclosure bounded by the jet plate and the impingement surface, the jet plate comprises a plurality of microjets arranged as a two-dimensional array and at least one exhaust port, and each of the microjets and the exhaust port are in communication with the reservoir; 
a region of the impingement surface where a flow of the fluid from each of the plurality of microjets is perpendicular to the impingement surface is defined as an impingement zone; and
at least one , each feature extending from the jet plate to the impingement surface, configured to serve as a structural member and disposed outside each of the impingement zones, wherein the at least one feature comprises a wall jet feature and/or an effluent flow control feature1 [[2]], wherein a smallest perimeter that surrounds the two-dimensional array does not include the at least one exhaust port.6.	The assembly of claim 1 [[5]], wherein the fluid is single-phase.7.	The assembly of claim 1 [[5]], wherein the at least one at least one the heat transfer between the fluid and the impingement surface by way of increased contact area.9.	The assembly of claim 7, wherein the at least one the heat transfer between the fluid and the impingement surface by way of enhanced momentum transfer via a secondary impingement zone.12.	The assembly of claim 1, wherein the at least one at least one at least one serves as an alignment feature.

Cancel Claims 2, 3, 5, 10, and 11.

Drawings
The drawings were received on 12/16/21 and 12/30/21.  These drawings are acceptable.
REASONS FOR ALLOWANCE
The claims 1, 4, 6-9, and 12-16 are allowable over the prior art of record for at least the reason that the prior art fails to teach or suggest a structure as in claim 1, comprising a reservoir is formed within the assembly as a sealed enclosure bounded by a jet plate and the impingement surface of a semiconductor substrate; the jet plate comprises a plurality of microjets arranged as a two-dimensional array and at least one exhaust port; and at least one feature, disposed in the reservoir, each feature extending from the jet plate to the impingement surface, configured to serve as a structural member and disposed outside each of the impingement zones, wherein the at least one feature comprises a wall jet feature and/or an effluent flow control feature.  The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render said independent claim 1 and all claims dependent therefrom patentable over art of record.  
The closest references to the present invention are believed to be as follows: Laufer (US 2005/0210906, fig. 1) discloses a heat sink (i.e., cold plate) having an impingement surface (78) that is configured to be directly contacted by a fluid and is opposed to a surface (76) facing a heat generating device; a jet plate (22), where a reservoir is formed within the assembly as a sealed enclosure bounded by the jet plate and the impingement surface, the jet plate comprises a plurality of microjets (58) arranged as a two-dimensional array and at least one exhaust port (61), and each of the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
None of the cited references, either taken alone or in combination is believed to render the present invention unpatentable as claimed.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 7,580,261 discloses features including electrical conduit (34) between a jet plate and a substrate.  US 5,810,942, 5,942,037, 6,439,846, 6,519,151 (fig. 8), 6,571,569 (fig. 1), 6,688,110, 7,597,135, 8,413,712 (fig. 11), 9,953,899 (fig. 8), 10,096,537 (fig. 8), 10,665,530 (fig. 8), 10,957,624 (fig. 8), 11,131,199 (fig. 5), 2010/0167552 and 2021/0246796 (not prior art) disclose an impingement surface and .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




RJH  1/1/2022

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835